 


115 HR 966 IH: Transportation Investment Generating Economic Recovery for Cities Underfunded Because of Size Act of 2017
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS 1st Session 
H. R. 966 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2017 
Mr. Larsen of Washington (for himself, Ms. DelBene, Mr. Kilmer, Mr. Ryan of Ohio, and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
Making supplemental appropriations for fiscal year 2017 for the TIGER discretionary grant program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Transportation Investment Generating Economic Recovery for Cities Underfunded Because of Size Act of 2017 or the TIGER CUBS Act. 2.Supplemental appropriation for TIGER grantsThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2017:Department of TransportationOffice of the SecretaryNational Infrastructure InvestmentsFor an additional amount for National Infrastructure Investments in accordance with the provisions under this heading in title I of division L of Public Law 114–113, $500,000,000: Provided, That the amount under this heading shall remain available until September 30, 2019: Provided further, That not less than $100,000,000 of the funds provided under this heading shall be for projects located in cities with populations between 10,000 and 50,000: Provided further, That for a project described in the preceding proviso, the minimum grant amount shall be $2,000,000, and the Secretary of Transportation may provide a Federal share of costs in excess of 80 percent: Provided further, That the amount under this heading is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress.  